Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7 and 9-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant cancelled claim 1, 8 and 16-20 and amended claims 5, 6 and 7 to include the allowable subject matter and amended claims 2-4, 9, 10 and 12 to be depended on the associated allowable independent claim 5 and 11.
The terminal disclaimer filed on 2/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10266969 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The obviousness double patenting rejection is withdrawn.
Applicant’s claim amendments overcome the Objection to the Specification, and the 35 USC 112(b) rejections over claims 3 and 9 as the claims now recite the amount of copper is between 1500 ppm to 2000 ppm and claim 9 is approximately 700 ppm.  For claims, 11 and 13, Applicant clarified that the 60s notation is referring to the number of strands in the yarn.
The reasons for allowance, previously noted in the Nonfinal Office action of 9/16/20 are as follows:

With respect to claim 6, the prior art of record fails to teach a compression knitted fabric that is a blend of synthetic yarns knitted that are 70D/72F S-twist yarn of nylon knitted together with 40D spandex and a 70D/48F Z-twist yarn of nylon knitted together with a 40D spandex yarn.  
Cited prior art, made of record, Smith (US 20100005568) teaches a compression knit with yarns that include antimicrobial yarns X-STATIC (silver particles).  Smith teaches the yarns can be Smith teaches the yarns size of 210 nylon are used for 15-20 mmHg compression and 280 nylon for the 20-30 mmHg compression [0028].  Smith teaches a higher denier is required for the higher compression.  Smith teaches yarns with 40 denier lycra core [0028] table 2.  Smith teaches the nylon yarns can have 70 denier.  Smith teaches the yarn sizes in denier but is silent with regard to the number of filaments in the yarns.  
Leonard teaches a yarn of 70 denier, 48 filament, continuous filament nylon yarn [0014] and 70 D/72 F nylon (Table 1; [0045]).  However Leonard is not directed to a 
With respect to claim 7, the prior art of record fails to teach a compression knitted fabric that is made from a copper based yarn that is 20D/7F nylon.    Emi and Dugan do not teach the copper based filaments are produced into a yarn that is 20D/7F.  Emi teaches the copper composite filament yarns are false twisted with polyester multifilament textured yarns (col. 16, lines 2-6) but fails to teach or suggest a yarn size of 20D/7F.  It would not have been obvious to combine the references to arrive at the claimed synthetic yarn sizes blended with water insoluble electrolytic copper in nylon yarns where the a size of 20D/7F.
With respect to claim 11, the prior art of record, Emi, teaches the copper based polyester yarns can be blended with rayon to produce a woven twill fabric.  Emi differs and does not teach or suggest employing spandex or elastomeric yarns.  Leonard is directed to an antimicrobial woven twill fabric but does not teach employing spandex or elastomeric yarns. Mitchell teaches a spandex blend but not antimicrobial fibers.  
Liao teaches spandex and polyester yarns that can comprise antimicrobials in the polyester yarn.  Liao teaches the spandex (Lycra) can be a 40D spandex core in comparison example 1B.  However, comparison 1B uses an 80/2 Ne count ring spun 
With respect to claim 13-15, the prior art of record fails to teach or suggest a ripstop weave with four 60s (interpreted as cotton count and equivalent to four 88 denier) polyester yarns that are “X” shaped and include copper nanoparticles and the yarn is combined with one or more 300 D polyester yarns.  Emi teaches polyester with copper particles with a yarn count of 20 and does not teach the claimed yarn size with a yarn count of four 60 strand polyester and one or more synthetic fiber yarns of 300D.  Dugan fails to teach or suggest a yarn denier.  Mitchell and Liao do not teach the claimed yarn size.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796